                Case 19-13816-LMI      Doc 58     Filed 06/21/19     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 (MIAMI, DIVISION)


In re:                              :                      CASE NO.: 19-13816-LMI
                                    :
SUPER BRITE SCREW CORP.,            :                      CHAPTER 7
                                    :
      Debtor.                       :
____________________________________/

      AGREED EX PARTE MOTION FOR THE ENTRY OF AN ORDER
AUTHORIZING TRI-STAR TRADING CO. TO OCCUPY THE HIALEAH LOCATION
                        UNTIL JUNE 23, 2019

         COMES NOW, Robert A. Angueira, as Chapter 7 Trustee in the above-styled matter, and

respectfully requests this Court to enter an Order Authorizing Tri-Star Trading Co. to Occupy the

Hialeah Location Until June 23, 2019 on an ex parte basis, and in support of said Motion would

state as follows:

         1.    The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on

March 26, 2019 (the “Petition Date”) and Robert A. Angueira has been appointed to serve as

Chapter 7 Trustee (the “Trustee”).

         2.    The Debtor formerly operated as a wholesaler of screws, nuts, bolts and washers.

A substantial portion of the Debtor’s inventory is located at 7265 W 19th Court, Hialeah, FL

33014 (the “Hialeah Location”). As of the Petition Date, a substantial portion of the Debtor’s

inventory was located in the Hialeah Location.

         3.    On or about May 14, 2019, the Court entered a Final Order Granting Trustee’s

Expedited Motion to Sell Property Subject to Higher and Better Offers Free and Clear of

Encumbrances Pursuant to 11 U.S.C. §363(f) with Liens to Attach to Sale Proceeds [D.E. 52]

(the “Sale Order”).
               Case 19-13816-LMI       Doc 58       Filed 06/21/19   Page 2 of 4
                                                                       Case No.: 19-13816-LMI


       4.     In accordance with the Sale Order the Trustee sold the Debtor’s inventory and

personal property to Tri-Star Trading Co. (the “Buyer”) pursuant to the terms of the Asset

Purchase Agreement (the “APA”) attached as Exhibit 1 to the Sale Order.

       5.     The Buyer has paid the Trustee $5,000.00 (in addition to the purchase price of

$145,000.00) to remain in the Hialeah Location until June 21, 2019. This is in accordance with

Section 3.3 of the APA which provides that in the event that the Buyer was unable to remove all

of the purchased assets from the Hialeah Location by May 24, 2019 the Buyer had to pay

$5,000.00 to the estate which would give the Buyer until June 21, 2019 to remove the purchased

assets from the Hialeah Location.

       6.     The Buyer, through its counsel, has advised the Trustee that it will be unable to

remove all of the purchased assets from the Hialeah Location by June 21, 2019 as specified in

Section 3.3 of the APA. The Buyer has requested to be allowed to occupy the Hialeah Location

until 5:00 p.m. on June 23, 2019 for the purpose of removing the purchased assets.

       7.     The Trustee has agreed to allow the Buyer Two (2) extra days to move the

purchased assets out of the Hialeah Location. The Buyer has paid the Trustee an additional

$350.00 to occupy the Hialeah Location until June 23, 2019. The Buyer has agreed to turn over

the keys to the Hialeah Location to the Trustee on June 23, 2019 at 5:00 pm.

       8.     Therefore, the Trustee respectfully requests the entry of an Order authorizing the

Trustee, Robert A. Angueira, to allow the Buyer to occupy the Hialeah Location until 5:00 pm

on June 23, 2019 in exchange for the $350.00 payment.

       WHEREFORE, Trustee respectfully requests that this Court enter an Order granting this

Motion, Authorizing the Trustee, Robert A. Angueira, to allow the Buyer to occupy the Hialeah




                                                2
               Case 19-13816-LMI         Doc 58        Filed 06/21/19   Page 3 of 4
                                                                          Case No.: 19-13816-LMI


Location until 5:00 pm on June 23, 2019 in exchange for the $350.00 payment; and for such

other and further relief as may be just and proper.

       Respectfully submitted this 21st day of June, 2019.

                                              ROBERT A. ANGUEIRA, P.A.
                                              16 S.W. 1st Avenue
                                              Miami, Florida 33130
                                              Tel. (305) 263-3328
                                              e-mail yanay@rabankruptcy.com

                                              By       /s/ Yanay Galban
                                                   YANAY GALBAN, ESQ
                                                   Florida Bar No. 0105146




                                                   3
               Case 19-13816-LMI         Doc 58         Filed 06/21/19   Page 4 of 4
                                                                           Case No.: 19-13816-LMI


                                 CERTIFICATE OF SERVICE


       I CERTIFY that a true and correct copy of the foregoing was served via the Notice of

Electronic Filing on this 21st day of June, 2019, to:

   •   Robert A Angueira trustee@rabankruptcy.com,
       fl79@ecfcbis.com;raa@trustesolutions.net;tassistant@rabankruptcy.com;richard@rabank
       ruptcy.com;lillian@rabankruptcy.com
   •   Yanay Galban yanay@rabankruptcy.com, robert@rabankruptcy.com
   •   Jonathan S Leiderman jsl@lsaslaw.com,
       zbs@lsaslaw.com;info@lsaslaw.com;jleiderman@ecf.inforuptcy.com
   •   Mendy Lieberman mmlegalpa@gmail.com,
       llevey@leveylaw.com,leveylieberman@gmail.com,liebermanlawyers@gmail.com,dlacay
       o@leveylaw.com
   •   Sundeep K Mullick sunny@mullicklaw.com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   Alex P Rosenthal alex@rosenthalcounsel.com
   •   Christian Somodevilla cs@lsaslaw.com,
       info@lsaslaw.com;aslawpllc@ecf.inforuptcy.com
   •   Charles R Sterbach Charles.r.sterbach@usdoj.gov
   •   Stephanie R Traband srt@lklsg.com, lv@lklsg.com

                                               ROBERT A. ANGUEIRA, P.A.
                                               16 S.W. 1st Avenue
                                               Miami, Florida 33130
                                               Tel. (305) 263-3328
                                               e-mail yanay@rabankruptcy.com

                                               By       /s/ Yanay Galban
                                                    YANAY GALBAN, ESQ
                                                    Florida Bar No. 0105146




                                                    4
